DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on July 27, 2022, claims 1 and 7 were amended, and claims 4, 5, 8 and 9 were cancelled. Claims 1-3, 6, 7 and 10-20 are currently pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7 and 10-20 are rejected under 35 U.S.C. 102(a){2) as being anticipated by Miyachi et al. (Miyachi, US 2022/0057677).
Re claim 1: As shown in Figs. 1-4, Miyachi discloses an aligning method for a liquid crystal panel 10, comprising steps of:
forming, on a first multilayer substrate 12, a first electrode 19 and a first alignment film 23 configured to cover the first electrode 19;
forming, on a second multilayer substrate 11 that is arranged opposite to the first multilayer substrate 14, a second electrode 15 and a second alignment film 22 configured to cover the second electrode 15;
forming a liquid crystal layer 13 between the first alignment film 23 and the second alignment film 22; and
irradiating the second multilayer substrate 11 using ultraviolet light to align the second alignment film 22 and the liquid crystal layer 13 (Fig. 2b, paragraphs 50 and 75),
wherein the second alignment film 22 comprises phototactic monomers (maleimide-based polymer, paragraphs 54 and 55), the liquid crystal layer 13 comprises liquid crystal molecules 35 (paragraph 46), and irradiating the second multilayer substrate 11 using ultraviolet light UV comprises:
     irradiating the second multilayer substrate 200 using ultraviolet light to enable the phototactic monomers and the liquid crystal molecules 35 to be arranged at a pre-tilt angle “theta 1” as shown in Fig. 3 (paragraph 75).
Miyachi discloses that the pre-tilt angle “theta 1” is 84.0° or more, or 88.0° or less (paragraph 51). Accordingly, the pre-tilt angle can be 84.5°, 84.6°, or 84.7°. This meets the claimed pre-tilt angle of 84.5 – 84.7°.
Re claim 2: The aligning method for a liquid crystal panel according to claim 1, wherein the first alignment film 23 is a vertically aligned alignment film (paragraph 40).
Re claim 7: The aligning method for a liquid crystal panel according to claim 4:
As shown in Figs. 1 and 9, the second multilayer substrate 11 comprises a pixel electrode 15, the liquid crystal panel 10 has a pixel 30 in which four orientation regions 31-34 (domains) having liquid crystal molecules 35 tilted at different angles are arranged in a long side direction of the pixel 30, and when a direction along a short side of the pixel is defined as O °, the pixel comprises: a first orientation region 32 with a tilt angle of 135 °; a second orientation region 33 with a tilt angle of 225 °; a third orientation region 34 with a tilt angle of 315 °; and a fourth orientation region 31 with a tilt angle of 45 ° (paragraph 141).
As shown in Figs. 2c, 3, 4b and 9c, the first alignment film 23 is not irradiated with UV light and the liquid crystal molecules 35 are perpendicular to the first multilayer substrate 12 (paragraph 50). Accordingly, when the liquid crystal panel is viewed from top, it is clear that a twist angle of the liquid crystal molecules 35 is 0° in each of the four orientation regions.
Re claim 10: The aligning method for a liquid crystal panel according to claim 1, wherein, as shown in Fig. 1, the first multilayer substrate 12 is a color fitter substrate, and the second multilayer substrate 11 is an array substrate (paragraph 39).
Re claim 19: As shown in Fig. 1, Miyachi discloses a liquid crystal panel 10, aligned by using the aligning method for a liquid crystal panel according to claim 1.
Re claim 20: Miyachi discloses a display device, comprising the liquid crystal panel according to claim 19 (paragraph 3).
Re claims 11-18: Claims 11-18 comprise structural limitations. Since these claims are dependent on method claims, it has been held that to be entitled to weight in method claims, the recited-structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 1962 C.D. 408(1961).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyachi et al. (Miyachi, US 2022/0057677). 
Re claim 6: The aligning method for a liquid crystal panel according to claim 1:
Miyachi discloses that
a wavelength of the ultraviolet light is 200-400 nm, which meets the claimed range of 100-460 nm, and
an exposure amount of the ultraviolet light is preferably 1000 to 20,000 J/m? or 100-2000 mJ/cm2, which meets the claimed range of 10-1000 mJ/cm2.
Miyachi does not disclose irradiation time of the ultraviolet light is 10-200 s. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to set irradiation time of the ultraviolet light being 10-200 s, since it has been held that where the general conditions of a claim are discloses in the prior art, discovering the optimum or working ranges in order to obtain a desired pretilt angle involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re claim 3: The aligning method for a liquid crystal panel according to claim 1:
Miyachi discloses that the second multilayer substrate 11 is irradiated using ultraviolet light and a photomask (paragraphs 44 and 75).
Accordingly, as shown in Fig. 1, it is obvious that aligning the second alignment film 22 and the liquid crystal layer 13 comprises:
placing the second multilayer substrate 11 on a supporting surface (comprising sealant 25),
placing a mask (Fig. 4a) above the supporting surface,
disposing the second multilayer substrate 11 between the mask and the supporting surface,
placing a light source capable of emitting ultraviolet light above the mask, and
providing one or more slits on the mask, through which ultraviolet light emitted from the light source is able to pass to irradiate the second multilayer substrate 11 (Figs. 2a, 2b and 4a).
Response to Arguments
Applicant's arguments filed on July 27, 2022 have been fully considered but they are not persuasive.
Applicant argued that Miyachi does not disclose “the pre-tilt angle is 84.5 - 84.7°”.
The Examiner disagrees with Applicant’s remarks.
Miyachi discloses that the pre-tilt angle “theta 1” is 84.0° or more, or 88.0° or less (paragraph 51). Accordingly, the pre-tilt angle can be 84.5°, 84.6°, or 84.7°. This meets the claimed range of 84.5 - 84.7°. 
Thus, Miyachi does disclose “the pre-tilt angle is 84.5 - 84.7°”.
The application is therefore not in condition for allowance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
September 12, 2022